Case 2:19-cv-02072-PKH Document 17              Filed 04/20/20 Page 1 of 1 PageID #: 589



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

SHERRI L. EVOLA                                                                   PLAINTIFF

v.                                  No. 2:19-CV-02072

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                        JUDGMENT

       Pursuant to the opinion and order entered on this date, this case is REMANDED to the

Commissioner for further consideration pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ADJUDGED THIS 20th day of April, 2020.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
